 INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 13451I find that the Respondent in denying the Union financial records and informa-tion which pertain to the computation of the Christmas bonuses, under the circum-stances described herein, violated Section 8(a)(1) and (5) of the Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act by refusing to furnishfinancialrecords and information pertaining to the computation of Christmasbonuses uponthe request of the Union, it is recommended that it cease and desist therefrom andthat it supply such information to the Union.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of the Act.2.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act and it will effecuate the policies of the Act forjurisdiction tobe exercised in this case.3.By refusing to bargain in good faith with the Union the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.4.The aforesaid unfair labor practices affect commerce withinthemeaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]6 The statutory "obligation to bargain in good faith includes the duty of the employerto furnish to the Union relevant data to enable the representative effectually to bargainfor the workers."Sinclair Refining Company v. N.L.R.B.,306 F.2d 569, 571 (C.A. 5).International Longshoremen's and Warehousemen's Union, Local13,and International Longshoremen's and Warehousemen'sUnionandPrincess Cruises Co.,Inc.andMarine Cooks andStewards Union,Seafarers InternationalUnion of NorthAmerica, AFL-CIO and Pacific Maritime Association, andJones Stevedoring Company, and Sierra Harbor Terminal Com-pany.Case 21-CD-218.October 25, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by Prin-cessCruises Co., Inc.' (hereinafter called the Employer), underSection 8(b) (4) (D). The charges allege that International Long-shoremen's and Warehousemen's Union and its Local 13 (hereinaftercollectively called theRespondent) threatened and coerced theIIt was stipulated that Princess Cruises Co.,Inc., a.Panamanian corporation, andPrincess Cruises Company,a Washington corporation authorized to do business in Cali.fornia,would be treatedas a singleentity for the purposes of this proceeding.161 NLRB No. 49. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer in order to force the Employer to assign certain work to,longshoremen represented by the Respondent rather than to person-nel represented by Marine Cooks and Stewards Union.2 A hearingwas held on May 17, 18, 19, 20, 23, 26, and 27, 1966, before HearingOfficer Barton W. Robertson. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues. The rulings of theHearing Officer made at the hearing are free from prejudicial errorand are hereby affirmed. Briefs filed by the Respondent, PrincessCruises,MCS, and PMA and its members Jones and Sierra havebeen duly considered.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in this proceeding, the Board makes thefollowing findings :1.TIIE EMPLOYER INVOLVEDIt was stipulated at the hearing, and we find, that the Employer isengaged in the business of operating the SSPrincess Patricia,a ves-sel of Canadian registration, under a time charter from the CanadianPacific Railway, as a cruise ship between the port of Long Beach,California, and certain west coast ports of Mexico. It was furtherstipulated that in the course and conduct of its business, PrincessCruises annually receives in excess of $1 million in passengerrevenue.We find that Princess Cruises is an employer engaged in commercewithin the meaning of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction in this proceeding.'II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Respondent and MCSare labor organizations within the meaning of the Act.3Marine Cooks and Stewards Union, Seafarers International Union of North America,AFL-CIO(hereinafter called MCS),was permitted to intervene and participate in thehearingPacificMaritime Association(hereinaftercalled PMA)and its members JonesStevedoring Company(hereinafter called Jones)and Sierra Harbor Terminal Company(hereinafter called-Sierra)also sought,and were allowed,to intervene and participate inthe hearing.3We take official notice that PMA is an association of employers engaged in the shipping,stevedoring,and terminal business at ports in California,Washington,and Oregon andthat members of PMA do an annual gross volume of business of $500,000 and transportgoods valued in excess of $50,000 annually for firms engaged in interstate commerceMarine Cooks and Stewards Union(Matson Terminals,Inc ),156 NLRB 753. It was stipu-lated that Jones,which is engaged in the stevedoring business in Long Beach,California,and Sierra,which is engaged in terminal operations in Long Beach,California,are mem-bers of PMA. INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 13453III.THE DISPUTEA. The work in disputeIt is stipulated that the dispute concerns the assignment of thework tasks involved in the handling of the baggage of passengersembarking on or debarking from the vessel SSPrincess Patriciabetween the point in the dock area where such baggage is receivedfrom or turned over to the passenger and the head of the gangway.B. The backgroundIn 1945 MSC, with the aid and support of the Respondent, obtainedthe right to have its personnel handle passenger baggage from and tothe head of the gangway and the clock area on American flag vesselsat the Los Angeles and Long Beach harbor complex,' and that rightwas, and is, secured under contract with PIMA. At that time no for-eign passenger ships had docked at Long Beach harbor. In the early1950's when foreign passenger ships began to dock there, stevedoringcontractors obtained baggage handlers to unload the passengers' bag-gage from the Respondent's dispatch hall without objection by MCS.SAlthough the TICS personnel were assigned to do this work onforeign ships in Wilmington harbor (which is part of the Los Ange-les harbor) on occasion, in all but two cases I the employer reassignedthe work to longshoremen represented by the Respondent after thearea arbitrator found that they were entitled to the work on thebasis of past practice ' or on the basis of its contract with PMA.$On or about August 26, 1965, 1\ICS, through its agent, JosephGoren, telephoned Robert Conners, vice president and general man-ager of the Employer, and offered to furnish men to handle the bag-gage of passengers of the SSPrincess Patriciawhen it docked atLong Beach harbor. Conners suggested that Goren contact its portagent, Transmarine Navigation Corporation, and Goren did so by aletter dated August 29. Sometime thereafter the Employer, rather'We take official notice of our finding inMarineCools cCStewards(MatsonTerminals),supia, that Los Angeles harbor and Long Beach harbor should be treated as a singleentity.5Marine Cooks cCStewards (Matson Terminals, Inc ), supra.6 The work of handling passenger baggage on the SSKungslaolmand the SSRotterdamwas assigned to members of MCSin Matson Terminals, Inc ,supra.7The pork of handling passenger baggage on the SSCaroniawas reassigned to long-shoremen represented by the Respondent after an Interim Award, dated April 20, 1964,was issued by Area Arbitrator Germain Ilulcke The work of handling passenger baggageon the SSSevenSeas was reterred b5 Respondent to the Coast Labor Relations Councilfor arbitration but an award has not yet issued.3 The work of handling passenger baggage on the SSStatendamwas reassigned to long-shoremen after an Interim Award, dated November 16, 1964, was issued by the areaarbitrator finding that section 1 11 of the Respondent's contract with PMA, is hich pro-vided for the exclusive use of longshoremen represented by the Respondent,was applicableand no past practice of using nonlongshoremen had been established. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan Transmarine, entered into negotiations with MCS, and, althoughthe record does not reveal their precise conversations, it is clear thatthey discussed the possibility that an assignment of this work to per-sonnel represented by MCS might cause a jurisdictional dispute withthe Respondent.,,During this period of time, Transmarine entered into an oral con-tract with Jones to supply stevedores and stevedoring services, andwith Sierra to operate the terminal at Long Beach. As members ofPMA, both Jones and Sierra were obligated by a contract betweenPMA and the Respondent to assign longshoremen exclusively tohandle the baggage of passengers embarking on or debarking fromforeign flag vessels. Although a majority of the stock of Sierra isowned by Transmarine and Jones, Transmarine is not a member ofPMA and has no collective-bargaining agreement with any labororganization.On December 2, the SSPrincess Patriciaarrived in Long Beach,and MCS personnel were ordered for baggage handling at the requestof the Employer through its port agent, Transmarine. That samemorning the Employer and MCS executed a contract providing forthe exclusive use of personnel represented by MCS for handlingpassenger baggage. After the execution of the contract, Conners andGoren were informed that longshoremen represented by the Respond-ent were refusing to allow the MCS personnel to unload the passen-gers' baggage and were doing this work themselves.10 After beinginformed of the dispute, Goren agreed to allow longshoremen to dothe work until he could bring his contract with the Employer toarbitration.Thereafter, longshoremen were ordered to handle pas-senger baggage on each of the next four occasions when the SSPrin-cessPatriciadocked in Long Beach. On March 10, an arbitratorchosen by the Employer and MCS found in an oral award that thecontract indeed obligated the Employer to use only MCS personnelto do this work and the Employer thereupon again reassigned thework.When the SSPrincess Patricianext docked in Long Beach,MCS personnel unloaded the passengers' baggage. That same daycounsel for the Respondent called the Employer's attorney andstated that if this work was not returned to longshoremen, theY It may also be notedthatMr. Linder, who is vicepresidentof the Employer andpresident of Transmarine,had a number of conversationswith PMA's counsel concerningthe possibility of avoiding a jurisdictional conflict between MCS and Respondent.'°Although the evidence is in conflict,the record indicatesthat thereason for thepresence of longshoremenwas that Transmarine had failed to inform Jones that its nor-mal practice,contractuallyprovided,of ordering longshoremenfrom'the Respondent's dis-patch hall was not to be followed in this case.Therefore,Jones' dispatchermerely followedpast practice and requested from the Respondent's dispatch ball a normalcomplement oflongshoremen,including swingmen who could act as porters, without qualification, andwhen they appeared at the dock,theydisputed the right of MCS personnelto do this work. INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 13455Respondent would picket the ship and do whatever else was neces-sary to regain the work, unless the dispute was submitted to theNational Labor Relations Board for resolution. Respondent's counsellater sent a confirming letter of intention to the Regional Office ofthe Board. The Employer thereupon filed the charges presently beforeus. On March 31, 1966, the area arbitrator, in an arbitration broughtby the Respondent against PMA, awarded the work to longshoremenrepresented by the Respondent on the ground that Jones and Sierrahad control over the work and they were contractually obligated toassign the work to longshoremen. Notwithstanding this award, MCSpersonnel were assigned to handle passengers' baggage on the nextand final call of the SSPrincess Patriciaat Long Beach.C. Contentions of the partiesThe Respondent contends that the complaint should be dismissedbecause there is no reasonable cause to believe that an unfair laborpractice had been committed within the meaning of Section 8(b) (4)(D), but if the Board should decide otherwise and make a determina-tion of the dispute, the work should be assigned to longshoremen onthe basis of past practices.MCS contends that the actions ofRespondent are sufficient to make the statute applicable, and theBoard should assign the work to its personnel on the basis of itscontract with the Employer. The Employer proclaims neutrality onthe issue of which group is entitled to the work, but does contendthat the dispute is properly before the Board. PMA, representingitself, Sierra, and Jones, contends that an employer who enters intoan established industry cannot make a work assignment that is incon-sistent with the established practices of that industry; but despite itscontract with the Respondent, it refused to take the position that onlylongshoremen represented by the Respondent were entitled to do thework.IV. APPLICABILITY OF THE STATUTEBefore the Board proceeds with a determination of the disputepursuant to Section 10(k) of the Act, it must be satisfied that thereis reasonable cause to believe that Section 8(b) (4) (D) has been vio-lated.On the facts set forth in section III,B, `supra,there appearsto be more than sufficient evidence to establish reasonable cause forbelieving that Respondent violated Section 8(b) (4) (D) of the Act.The Respondent did not dispute that it threatened the Employerunless it would reassign the work to longshoremen, but contends thatthe threat was onlypro formain that it was made at the' request ofthe Employer and, therefore, cannot be considered a threat within 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8(b) (4) (D). The Respondent further con-tends that even if it did threaten the Employer, it did so because theEmployer induced the threat by serious misrepresentations and whenthis was discovered, it withdrew the threat. These contentions, how-ever, are not supported by the record, for there is no evidence otherthan the bare assertions of Respondent's counsel to support them.Therefore, we find that there is reasonable cause to believe that aviolation of Section 8(b) (4) (D) has occurred and that the disputeis properly before the Board for determination under Section 10(k)of the Act."V.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work in a jurisdictional dispute case after balanc-ing all relevant factors in the light of commonsense and experience.12In the instant case, certain factors which the Board frequently con-siders are not helpful in determining this dispute. For example,neither union has been certified as the exclusive bargaining agent ofthe employees engaged in performing the disputed work; the workrequires no special skills and has been performed by both longshore-men and MCS personnel in an efficient manner ; although theEmployer assigned, reassigned, and then restored the work to the per-sonnel of its original assignment, it has for the purposes of this pro-ceeding declared itself neutral; and the work in dispute does notclearly fall within the jurisdiction of either union. In addition,although both unions have contracts, the Respondent with PMA,Jones, and Sierra, and MCS with the Employer,',' and arbitrators havemade favorable determinations thereunder, neither the contracts northe arbitrators' awards are of assistance in disposing of the dispute, forthese contractual obligations as interpreted by arbitration are whollyinconsistent with each other.14 Therefore, we must make an affirma-tive award of the disputed work based on other factors.The question of whether longshoremen represented by the Respond-ent or personnel represented by MCS are entitled to the work of hall-"In light of this finding,it is unnecessary for us to considerwhether thereis cause tobelieve that the Respondent also violated Section 8(b) (4) (D) on December2, by prevent-ing personnel representedby MCS to handlepassenger baggage and force the Employerto reassign the work to longshoremen.12iV.L.R B v Radio and Television Broadcast Engineers Union,Local 1212, IBEW[Columbia Broadcasting System],364 U.S 573.11We take official notice of the fact that the Respondent filed a charge with Region 21on May 27, alleging that the Employer violated Section 8(a) (3) of the Actby enteringinto an illegal prehiring contract with MCS.iSWe take official notice that inMatson,MCS not only admitted that it had an under-standing with the Respondent and PMA that work was allocated on the basis of pastpractice,but argued that this status quo understanding compelled a determination in itsfavor. INTERNATIONAL LONGSHOREMEN'S UNION, LOCAL 13457dling thebaggage of passengerson foreign flag vessels between thedock area and the head of the gangway is not a novel one. InMarineCooks & Stewards (Matson Terminals, Inc.), supra,the same ques-tion was brought before us by the same labor organizations concern-ing a dispute in the same harbor complex. There, based on past prac-tice defined on a vessel-to-vessel basis, we held that the longshoremenrepresented by Respondent were entitled to this work, except on twovessels where MCS's claim based on past practice was undisputed.However, MCS contends that even this factor is inapplicable fordetermining the present dispute, inasmuch as the dispute here aroseon the very day that the ship first entered Long Beach harbor ; theEmployer -had never before used this harbor; and neither Trans-marine nor Jones nor Sierra had ever handled a foreign flag vessel.Yet, the absence of past practice on the SSPrincess Patriciadoes notcompel nor even support the conclusion that the Employer can makea work assignment for baggage handling that is wholly at variancewith the practice noted above of assigning longshoremen representedby the Respondent to do this work on all foreign flag vessels exceptfor those two vessels where MCS personnel have always handled pas-sengerbaggage. And this is particularly so when the Employer hasattempted to avail itself of the services of Jones, who, as a member ofthis established industry, was obligated by contract to adhere to thepast practice of the industry of assigning this work on foreign flagvesselsto longshoremen represented by the Respondent. Under all thecircumstances,we conclude that the desirability of a uniform and pre-dictable standard that wouldresultfrom the adherence to the pastpracticein the harbor complex requires an award of the disputedwork to the Respondent. In making this determination, we are assign-ing the controverted work on the SSPrincess Patricia,when dockedinLong Beach, California, to longshoremen represented by theRespondent and not to that union or its members.DETERMINATION OF DISPUTEPursuant to Section 10 (k) of the Act, and upon the foregoing find-ings,the Board makes the following determination of dispute.Longshoremen in the unit represented by International Longshore-men's and Warehousemen'sUnion, Local 13, are entitled to performthe work of handling of the baggage of passengers embarking on ordebarkingfrom the vessel SSPrincess Patriciabetween the point onthe dockarea wheresuch baggage is received from or turned over tothe passengerand the head of the gangway.-